DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive.
Regarding the priority of the claim, applicant alleges “previously filed patent application 16/350,782 is lawfully pending-not abandoned”.  Examiner respectfully disagrees as the ‘782 application is not entitled to a filing date itself, since it did not include the basic filing fee.
Regarding claims 1, 4-13, 15-24, 27, 29-31, applicant alleges cited prior art (the ‘454 publication) does not anticipate “wherein the said insulator-to-metal (IMT) phase transition is with a change in lattice structure or without a change in lattice structure”.  Examiner respectfully disagrees since, as stated in the Office action (08/21/2020), this is not interpreted as further limiting any phase transition material meets the claimed limitation since the limitation is phrased to include all possibilities, regardless of what happens to the lattice structure.  That is, any and all phase transition materials used by the ‘454 publication can meet this claimed limitation.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 2, 3, 14, 15, 32-55, 58, 60-69, applicant alleges that elements “wherein the said insulator-to-metal (1MT) phase transition is with a change in lattice structure or without a change in lattice structure” in claim 32 and “wherein the phase transition material is segmented, wherein each segment has a separate electrical bias electrode, wherein the said insulator-to-metal (IMT) phase transition is with a change in lattice structure or without a change in lattice structure” in claim 63 are 
Regarding claims 2, 3, 14, 15, 32-55, 58, 60-69, applicant alleges the rejections are based on impermissible hindsight bias.  “Claim element in Appellant’s claimed invention clearly defines ‘X’ and Alleged prior art describe a distinct concept of ‘Y’ and there is a high degree of separation between claim element X and Alleged prior art’s distinct concept of ‘Y.  But, Examiner willfully misreads claim element X into Alleged prior art’s distinct concept of ‘Y. Examiner used impermissible Hindsight Bias to bridge the gap of the missing elements (as described before).”  Firstly, since applicant has failed to point out what “X” and “Y” are in relation to the claims, examiner is unable to properly respond to this argument.  Secondly, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made and/or derived from prior art of record, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In various subsequent arguments having headings of “Prima Facie Case of Obviousness”, “Phillips v. AWH Corporation”, “Limitations on Inherency in Alleged Prior Art”, “Obvious to Try”, “Degree to which Results are Predictable”, “Obviousness Cannot Be Predicated On What Is Unknown In Alleged Prior Art”, “‘Why’ Is Important In Obviousness Analysis In Alleged Prior Art”, “Motivated To Do v. Able To Do”, “QUANTIFIED ART V. NON-OUANTIFIED ART”, “PREFERRED EMBODIMENTS & SCOPE OF THE 
Regarding the double patenting rejection, applicant alleges they can respond to Examiner’s provisional double patenting rejection, when all other rejections by Examiner are resolved.  Examiner notes that the double patenting rejection over US Patents 10,009,670 and 10,185,202 are not provisional.
For at least the reason above, all objections and rejections are believed proper and maintained.  Although the instant Office action is issued in order to expedite prosecution, applicant should note future correspondences that fail to remedy the double patenting rejections may be considered non-responsive by the Office.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
This application claims the benefit of prior-filed application No. 16/350,782 under 35 U.S.C. 120, 121, 365(c), or 386(c) or under 35 U.S.C. 119(e). If the prior-filed application is a nonprovisional application under 35 U.S.C. 111(a), the prior-filed application must be entitled to a filing date as set forth in 37 CFR 1.53(b) or 1.53(d) and include the basic filing fee set forth in 37 CFR 1.16. See 37 CFR 1.78(d)(1). If the prior-filed application is a provisional application, the prior-filed application must be entitled to a filing date as set forth in 37 CFR 1.53(c) and the basic filing fee must be paid within the time period set forth in 37 CFR 1.53(g). See 37 CFR 1.78(a)(2).
did not include the basic filing fee.  Applicant is required to delete the reference to the prior-filed application.
It is noted applicant filed another application (16/350,783) concurrent with the ‘782 application and also failed to include the basic filing fee for the ‘783 application.
As a result, applicant’s claim for the benefit of the prior-filed application has been denied and the effective filing date of the instant application is 03/05/2019.
Specification
The disclosure is objected to because of the following informalities: This application is not entitled to the benefit of the prior-filed application because the prior-filed ‘782 application did not include the basic filing fee.  Applicant is required to delete the reference to all prior-filed applications from the disclosure.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-13, 15-24, 27, 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2018/0007454 to Mazed et al. (the ‘454 publication was published more than one year prior to the effective filing date of the instant application).
Regarding claims 1, 4-7, 37, 38 the ‘454 publication teaches an optical switch comprising:
a first optical waveguide and a second optical waveguide, 
wherein the first optical waveguide is less than 5 microns in horizontal width, 
wherein the second optical waveguide is less than 5 microns in horizontal width, 
wherein a section of the first optical waveguide is substantially parallel within manufacturing tolerance to a section of the second optical waveguide, (above limitations are all clearly anticipated by Fig. 4 and its description)
wherein the section of the first optical waveguide is optically coupled with an ultra thin-film of a vertical thickness or a vertical depth less than 0.5 microns, wherein the ultra thin-film comprises: a phase transition material, wherein the phase transition material on the first optical waveguide is receiving a first stimulant, just to induce insulator-to-metal (IMT) phase transition in the phase transition material on the first optical waveguide, wherein the said insulator-to-metal (IMT) phase transition is with a change in lattice structure or without a change in lattice structure, and/or, wherein the section of 
With regard to the limitation of “phase transition is with a change in lattice structure or without a change in lattice structure”, any phase transition material meets the claimed limitation since the limitation is phrased to include all possibilities, regardless of what happens to the lattice structure.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Regarding claims 8, 9, see at least [0136], [0166] for 1-D and 2-D photonic crystals.
Regarding claim 10, see electrodes 160A1/A2/B1/B2 on two different segments (left and right regions 140A/B) as illustrated in Fig. 1A. 
Regarding claims 11, 12, both the application and the ‘454 publication use doped VO2 ([0091]) as the phase transition material and thus both use a Mott insulator.
Regarding claim 13, the switch is fabricated on an SOI substrate.
Regarding claim 15 and an MMI coupler, see at least Claim 2 of the ‘454 publication.
Regarding claims 16-19, see Fig. 7 and description.

Regarding claims 21-24, and wavelength converter and amplifier, see Fig. 13 and description.
Regarding claim 27 and gradually tapered waveguide, see Fig. 1A and description.
Regarding claim 29, and aluminum oxide coupling, see [0072].
Regarding claims 30, 31, see [0100] regarding disclosure of a heat dissipating substrate (thermal electric cooler/TEC.  Furthermore, with reference to “flip-chip mounting” process” used to make the optical switch, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 14, 15, 32-55, 58, 60-69 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2018/0007454 to Mazed et al. as applied to claim 1 above, and further in view of U.S. Patent 5,915,051 to Damask et al.  

Regarding claims 39, 40, see at least [0136], [0166] of the ‘454 publication for 1-D and 2-D photonic crystals.
Regarding claim 41, see electrodes 160A1/A2/B1/B2 of the ‘454 publication. 
Regarding claims 42, 43, both the application and the ‘454 publication use doped VO2 ([0091]) as the phase transition material and thus both use a Mott insulator.
Regarding claim 44, the switch is fabricated on an SOI substrate in the ‘454 publication.
Regarding claim 46 and an MMI coupler, see at least Claim 2 of the ‘454 publication.
Regarding claims 47-50, see Fig. 7 and description of the ‘454 publication.
Regarding claim 51, see [0197] of the ‘454 publication for microring resonator filters.

Regarding claim 58 and gradually tapered waveguide, see Fig. 1A and description of the ‘454 publication.
Regarding claim 60, and aluminum oxide coupling, see [0072] of the ‘454 publication.
Regarding claims 61, 62, see [0100] of the ‘454 publication regarding disclosure of a heat dissipating substrate (thermal electric cooler/TEC.  Furthermore, with reference to “flip-chip mounting” process” used to make the optical switch, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. That is, the process has no bearing on the patentability of the product claim and is not given patentable weight or treated on merits.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)
Claims 28, 59 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPub 2018/0007454 to Mazed et al. as applied to claim 1 above, and further in view of CN102540505A patent publication.  The ‘454 publication teaches the claimed invention as stated above but not vertically coupled gratings for coupling the waveguides to optical fibers.  The ‘505 publication teaches an SOI electro-optic modulator based on symmetric vertical grating coupling, comprising a symmetrical vertical coupling grating to be interface or coupler and SOI electro-optic modulator input terminal of SOI electro-optic modulator and single mode optical fibre, which has coupling modulation function, easy alignment, low insertion loss, low pressure and other potential features and advantages and it would have been obvious to one having ordinary skill in the art to modify the invention disclosed in the ‘454 publication to incorporate the symmetric vertical coupling gratings for coupling the waveguides to external optical fibers for the same reasons and advantages.
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1, 32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 29 of copending Application No. 16/501,191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because phase change material and phase transition material are synonymous, any phase transition material meets the claimed limitation since the limitation is phrased to include all possibilities, regardless of what happens to the lattice structure.
Copending 16/501,191 reference application
Instant application
1. An optical switch comprising: a first optical waveguide and a second optical waveguide, wherein the first optical waveguide is less than 5 microns in horizontal width, wherein the second optical waveguide is less than 5 microns in horizontal width, wherein a section of the first optical waveguide is substantially parallel within manufacturing tolerance to a section of the second optical waveguide, wherein the section of the first optical waveguide is optically coupled with an ultra thin-film of a vertical thickness or a vertical depth less than 0.5 microns, wherein the ultra thin-film comprises: a phase change material, wherein the phase change material on the first optical waveguide is receiving a first stimulant, just to induce phase change in the phase change material on the first optical waveguide, and/or, wherein the section of the 
 transition material, wherein the phase  transition material on the first optical waveguide is insulator-to-metal (IMT) phase  transition in the phase  transition material on the first optical waveguide, wherein the said insulator-to-metal (IMT) phase transition is with a change in lattice structure or without a change in lattice structure, and/or, wherein the section of the second optical waveguide is optically coupled with an ultra thin-film of a vertical thickness or a vertical depth less than 0.5 microns, wherein the ultra thin-film comprises: the phase  transition material, wherein the phase  transition material on the second optical waveguide is receiving a second stimulant, just to induce insulator-to-metal (IMT) phase  transition in the phase  transition material on the second optical waveguide, wherein the said insulator-to-metal (IMT) phase transition is with a change in lattice structure or without a change in lattice structure.

 transition material, wherein the phase  transition material on the second optical waveguide is receiving a stimulant, just to induce insulator-to-metal (IMT) phase  transition in the phase  transition material on the second optical waveguide, wherein the said insulator-to-metal (IMT) phase transition is with a change in lattice structure or without a change in lattice structure.



Claims 10, 41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 57 of copending Application No. 16/501,191 (reference application).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 or 19 of U.S. Patent No. 10,009,670. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim wordings are different, the subject matter claimed are the same: phase change material and phase transition material are synonymous, any phase transition material meets the claimed limitation since the limitation is phrased to include all possibilities, regardless of what happens to the lattice structure; vanadium dioxide is a phase transition material; a current or voltage pulse is a stimulant that can induce phase change.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, or 19 of U.S. Patent No. 10,185,202. Although the claims at issue are not identical, they are not patentably distinct from each other because although claim wordings are different, the subject matter claimed are the same: phase change material and phase transition material are synonymous, any phase transition material meets the claimed limitation since the limitation is phrased to include all possibilities, regardless of what happens to the lattice structure; vanadium dioxide is a phase transition material; a current or voltage pulse is a stimulant that can induce phase change.
Allowable Subject Matter

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHARLIE Y PENG/             Primary Examiner, Art Unit 3649